 

 

oF ND OH BP W NH

NY NY NHN NY NY KN DN DDN mm mem OR a ea
oo AD UN FPF WN =—&— DO CO AIT HD NH BW HBO FY OO

 

 

Case 2:19-cr-00259-JCC Document 48 Filed 11/25/20 Page 1 of 2

FILED (DROP BOX)
NOV 25 2029

AT SEATTLE
CLERK U.S,
ay WESTERN DST OF ASST

The Honorable John C. Coughenour

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

RYAN S. HERNANDEZ,
Defendant.

 

 

NO. CR19-259JCC

NOTICE FILING PHYSICAL
MATERIALS — CD/DVDs — with CLERK

COMES NOW the United States of America, through Brian T. Moran, United
States Attorney for the Western District of Washington, and Steven T. Masada, Assistant
United States Attorney, and submits this Notice of Filing Physical Materials - CD/DVD

— with the Clerk.

This disk contains video of Exhibit 3 to the Government’s Sentencing

Memorandum.
//
H
I

NOTICE OF FILING CD/DVDs
United States v. Hernandez, CR19-149 RAJ- 1

 

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 2:19-cr-00259-JCC Document 48 Filed 11/25/20 Page 2 of 2

The CD/DVD is encrypted due to current DOJ polices regarding security and
encryption of removable electronic media.' The password for this CD/DVD will be sent
to Judge’s Orders email box. Please contact the undersigned if you have any difficulties

viewing the material.

DATED this 25" of November, 2020.

oOo feo ND HH SP W YN

NO wpe NY NY NH NY NY N NO KS | KF FSF FF YS FF PF KK FS
oOo DN HK ON BR WO NO KK CO ODO ONAN HD NH FP WY YH — &

 

 

 

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

/s/ Steven T. Masada

STEVEN T. MASADA

Assistant United States Attorney
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271

Phone: (206) 553-4440

Fax: (206) 553-4282

E-mail: Steven.Masada@usdoj.gov

! See DOJ Order 2640.2F and USAP No. 3-16-200-015, Electronic Media Security and Encryption
NOTICE OF FILING CD/DVDs
United States v. Hernandez, CR19-149 RAJ- 2

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
